UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6113


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSEPH BUTLER, a/k/a Monkey,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:05-cr-00037-RBS-FBS-
7)


Submitted: November 5, 2020                                 Decided: November 12, 2020


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Butler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Butler appeals the district court’s order denying his Fed. R. Civ. P. 60(b)

motion for relief from the court’s prior order denying his motion for a sentence reduction

and denying Butler’s motion to appoint counsel. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. United

States v. Butler, No. 4:05-cr-00037-RBS-FBS-7 (E.D. Va. Jan. 8, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2